Court of Appeals
                                  First District of Texas
                                         BILL OF COSTS

                                           No. 01-15-00180-CV

                      Medstar Funding, L.C. and Beacon Legal Funding, L.L.C.

                                                    v.

  Mychele Reed, as next friend of T. R., a minor, Jerry Wayne Squier and Strike, LLC f/k/a Strike
                                        Construction, L.L.C.

               NO. 2013-44914 IN THE 55TH DISTRICT COURT OF HARRIS COUNTY


   TYPE OF FEE             CHARGES              PAID/DUE               STATUS                 PAID BY
     MT FEE                   $10.00           05/29/2015              E-PAID                   ANT
   RPT RECORD                $691.50           04/24/2015             UNKNOWN                   UNK
   CLK RECORD                $285.00           03/26/2015               PAID                    ANT
      FILING                 $175.00           03/03/2015              E-PAID                   ANT
STATEWIDE EFILING             $20.00           03/03/2015              E-PAID                   ANT
   The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $1,181.50.
                    Court costs in this case have been taxed in this Court’s judgment

          I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
 certify that this is a true statement of the costs of appeal in this case.

                                                          IN TESTIMONY WHEREOF, witness my
                                                          hand and the seal of the Court of Appeals for the
                                                          First District of Texas, this September 11, 2015.